Citation Nr: 0841768	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back strain with arthritis.

2.  Entitlement to an initial increased evaluation in excess 
of 10 percent for cervical spine strain/sprain.

3.  Entitlement to an initial increased (compensable) 
evaluation for bilateral ankle sprain/strain.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
November 1983.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision of the above 
Department of Veteran's Affairs (VA) Regional Office (RO).

In a decision in November 2007, the Board remanded the issues 
herein concerned and shown on the front page of this decision 
to include specific substantive and procedural development to 
include separating the bilateral ankle disabilities into 
individual ratings.  

In the November 2007 decision, the Board also denied 
entitlement to service connection for osteoarthritis, 
cervical spine, right knee, both feet, hips, ankles, elbows 
and hands; denied an evaluation in excess of 20 percent for 
chondromalacia, left knee with muscle atrophy; denied an 
evaluation in excess of 10 percent for chondromalacia, right 
knee; denied an evaluation in excess of 20 percent for left 
hip strain; and granted an initial of 10 percent evaluation 
for right hip strain.  Since effectuation of the Board's 
above grant, a combined 70 percent rating is in effect.

During the course of the current appeal, the veteran has 
raised other issues which have not yet been perfected on 
appeal and are not part of the current appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder has 
been manifested by limitation of motion and pain on all 
extremes, grossly intact sensation, no marked weakness, some 
increased loss of motion on repetition, without neurological 
deficits involving the sciatic nerve; muscle strength is 
normal, and there is no atrophy or muscle spasm; and 
treatment by bed rest has not been prescribed by a physician.

2.  The veteran's cervical sprain/strain has been manifested 
by chronic pain, virtually full range of motion without 
ankylosis, and no incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician, 
or documented neurological impairment.

3.  The veteran's right ankle disability, described as 
sprain/strain, has been manifested by subjective complaints 
of pain, some modest demonstrated restriction of motions, 
overall more moderate than mild but not severe limitations, 
and generally moderate functional impairment on a daily 
basis.

4.  The veteran's left ankle disability, described as 
sprain/strain, has been manifested by subjective complaints 
of pain, some modest demonstrated restriction of motions, 
overall more moderate than mild but not severe limitations, 
and generally moderate functional impairment on a daily 
basis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a low back disorder characterized as strain with 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5253 to 5243 (2007).

2.  The criteria for an initial disability evaluation greater 
than 10 percent for cervical strain/sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 (2007).

3.  The criteria for an initial disability evaluation of 10 
percent for right ankle sprain/strain are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 
5271 (2007).

4.  The criteria for an initial separate disability 
evaluation of 10 percent for left ankle sprain/strain are 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since her claims were 
filed and since, all of which informed her of all pertinent 
requirements for supporting the claims.  The Board finds that 
the content of letters, including the initial VCAA notice in 
December 2005, and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of her opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor her representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and her representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
All related notification requirements have been fulfilled.  

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

As a final matter, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet App. 37 (2008) 
which, however, case pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the ankles claims 
involve the initial evaluation, and as previously noted, the 
Court in Dingess held that in such cases section 5103(a) 
notice is not required, because the purpose that the notice 
was intended to serve has been fulfilled.
II.  Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as is the case herein, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

An amended version of the rating criteria effective September 
26, 2003, provides as follows:

Intervertebral disc syndrome and lumbosacral or cervical 
strain are evaluated under Diagnostic Codes 5243 and 5237, 
respectively.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows: 

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274.  The RO has evaluated the 
veteran's left ankle disability pursuant to DC 5271 (limited 
motion of the ankle), under which a 10 percent disability 
rating is assigned when there is moderate loss of motion.  A 
20 percent rating is warranted for marked limitation of the 
ankle, and that is the maximum evaluation under this code 
section.

The veteran's ankle disability could also be evaluated under 
DC 5270 (for ankylosis of the ankle).  A 20 percent rating is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent disability rating is assigned 
when ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  Ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion, or eversion deformity warrants a 40 
percent evaluation.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.

Under the criteria of DC 5273, malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
rating, and marked deformity warrants a 20 percent rating.

Under Diagnostic Code 5274, astragalectomy warrants a 20 
percent rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees. See 38 C.F.R. § 4.71, Plate II.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Factual background and Analysis

Extensive prior treatment and evaluative reports are in the 
file for comparative purposes including a comprehensive 
report of VA examination in January 2004.

On VA orthopedic evaluation in February 2005, the veteran 
said that her current job was primarily clerical.  She had 
pain in the midthoracic region which radiated up into the 
neck and extended down the lumbar spine to about the sacrum.  
She said the pain ranged up to a 7 on a scale of 0-10.  She 
also had pain from the right knee to the right ankle and 
paresthesia on the medial aspect of the right foot.  She now 
had frequent back flare-ups and constant pain.  Lifting and 
bending would cause flare-ups.  Her clerical position 
required sitting for long periods which would aggravated her 
back if she exceeded 15-20 minutes in a static position.  She 
had recently developed problems in her ankles and had been 
told they were compensatory in nature and due to the 
bilateral knee difficulties.

The examiner described ranges of motion, all of which were 
recorded.  In pertinent part, thoracolumbar spine forward 
bending was to 50 degrees and backward bending to 15 degrees 
all of which increased pain and chest pressure.  Cervical 
motion was to 50 degrees forward bending and 20 degrees 
backward bending.  Side bending was to 25 degrees, 
bilaterally; and rotation was to 70 degrees bilaterally.  
Repetition caused pain but there was no marked weakness.  It 
was noted that normal range of cervical motion would be 50 
degrees of both forward and backward bending; and normal side 
bending would be to 30 degrees and normal rotation would be 
to 80 degrees.  

Lumbosacral range of motion was to 50 degrees on active 
forward bending and 60 degrees passively; pain was produced 
on the entire arc of motion.  Backward bending was to 15 
degrees, both actively and passively.  Side bending was to 
15 degrees on the right and 20 degrees on the left with some 
discomfort.  Rotation was 30 degrees on the right, 20 degrees 
on the left, actively; passively, there was 45 degrees of 
rotation bilaterally.  Repetition caused increased pain.  
Straight leg raising was to 70 degrees on the right, 60 
degrees on the left.  It was noted that thoracolumbar spine 
motions at normal should be 90 degrees forward bending  and 
30 degrees backward bending; side bending and rotation would 
both be 30 degrees if normal.

On examination of the ankles, she had dorsiflexion of 10 
degrees and plantar flexion to 50 degrees with bilateral calf 
pain on dorsiflexion of both feet.  Eversion was 20 degrees; 
inversion was to be bilaterally 30 degrees actively, and 
passively, 40 degrees on the right and 35 degrees on the 
left.  The examiner noted that normal range of motion should 
be 20 degrees on dorsiflexion and planar flexion of 50 
degrees.  Normal inversion should be 30 degrees, and eversion 
to 20 degrees.  She seemed to have a mild scoliotic curve in 
the lumbar spine.  She was noted to be weight bearing on her 
right and some of the symptoms were compensatory in nature ad 
it was felt that she had some pelvic instability as a result.  
X-rays showed mild degenerative changes of the mid-thoracic 
spine and no lumbar spine changes.  Ankle X-rays were not 
taken.

Pursuant to the Board' s remand, the veteran underwent a 
comprehensive VA orthopedic evaluation in early April 2008, 
the entire report from which is of record.  An extensive 
history was recorded of the onset of her problems.  She said 
she now had cervical and low back pain which had gotten 
progressively worse.  She said that she would have some 
improvement with physical therapy but had secondary 
gastrointestinal impact from her medications.  She had 
moderate pain in the neck and back, of 4-5 hours duration in 
the neck and constant in the low back with radiation into the 
left posterior thigh.  She was able to walk more than 1/4 
mile but less than a mile.  She exhibited abnormal lumbar 
lordosis, kyphosis and reverse lordosis of the lumbar spine.  

Cervical motion was flexion from 0-35 degrees (active) and 45 
(passive).  Cervical extension was 0-17 degrees (active) and 
20 degrees (passive).  Lateral flexion was 0-15 degrees; 
lateral flexion was 0-10 degrees (active) and 15 degrees 
(passive). Lateral rotation to the right was 0-50 degrees 
(active) and 60 degrees (passive).  Lateral rotation to the 
left was 0-55 degrees (active) and 65 degrees (passive).  
Thoracolumbar motions were flexion of 0-78 (active) and 90 
(passive) extension was 0-12 degrees (active) and 15 
(passive); lateral flexion to the right was 0-15 degrees 
(active) and 20 (passive); lateral flexion to the left was 0-
20 degrees; lateral rotation to the right was 0-15 degrees 
(active) and 20 (passive); lateral rotation to the left was 
0-20 degrees.  There was demonstrable pain at the ends of all 
motions but little additional loss of use on repetition.  
Lasegue's sign was negative, and the examiner said that there 
was no sign of malingering.

X-rays of the lumbosacral spine showed mild convex curvature 
of the spine, possibly due to positioning, and very mild 
degenerative changes.  Cervical spine X-rays showed minimal 
early mid cervical degenerative changes.  A total bone scan 
from October 2006 was read as showing mild lumbar scoliosis 
possibly positional.

The examiner noted that the veteran was working in a clerical 
position and had lost 17 days in the prior year due to her 
disabilities.  Diagnoses were chronic cervical strain/sprain 
with limited motion and early DDD, cervical spine.  She was 
somewhat impacted by weakness, pain and fatigue and had 
problems lifting and carrying or holding her head n one 
position for an length of time.  The cervical spine problems 
had only a moderate impact on many activities in her daily 
living but of a severe degree on travel.

With regard to the lumbar spine, she had problems sitting for 
any length of time.  Her complaints involved decreased 
mobility and in lifting and carrying with weakness, pain and 
fatigue.  The impact on her daily living was moderate for 
shopping, chores and exercise, and such things as dressing, 
bathing, etc; however, the impact was severe for activities 
such as sports, recreation and travel.  She was noted to have 
DDD of the lumbar spine.

The examination with regard to her ankle complaints noted 
that she had started to have swelling when she was working as 
a waitress in 1982.  She was now working as a medical records 
clerk.  She said she had also had foot problems due to her 
combat boots.  She now had foot pain when standing or 
walking, with swelling, heat, redness, stiffness and 
fatigability.  Findings were essentially normal except for 
slight varus hind foot on X-rays in the erect position.  A 
report of a total bone scan was noted to have confirmed mild 
degenerative changes of bilateral knees and feet.  The 
specific clinical findings noted some impact in her daily 
life of a mild to moderate nature; diagnosis was early 
degenerative joint disease (DJD) of left and right feet.  
Ranges of motion of both ankles were noted with pain on 
extremes.  X-rays of the left ankle showed small posterior 
calcaneal enthesophyte.  Otherwise osseous findings were 
normal.  It was noted that the ankle problems did have some 
moderate impact on daily activities.  Diagnosis was of 
chronic strain/sprain of both ankles without degenerative 
changes.

A report of a private examination undertaken later in April 
2008 is also of record.  She was noted, among other unrelated 
problems, to have osteopenia [and a history of breast cancer] 
and was told to increase her calcium intake. There were no 
specific findings with regard to her back or ankles.  Follow-
up in May 2008 showed a Baker's cyst behind one knee.

In assessing the ratings assigned for the veteran's back 
disabilities, her service-connected low back disorder has 
been manifested by limitation of motion and pain on all 
extremes, grossly intact sensation, no marked weakness, some 
modest increased loss of motion on repetition, without 
significant neurological deficits involving the sciatic nerve 
other than occasional complaints of modest left thigh pain.  
Her muscle strength is normal, and there is no atrophy or 
muscle spasm; and treatment by bed rest has not been 
prescribed by a physician.  X-rays show mild osseous 
deterioration.

The veteran's cervical sprain/strain has been manifested by 
chronic pain, virtually full range of motion without 
ankylosis, and no incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician, 
or documented neurological impairment.  Any X-ray findings 
reflect mild if any osseous deterioration and some scoliosis 
is positional in nature.

In assessing her ankle disabilities, it is noted that service 
connection has been denied for her current minimal arthritic 
changes and this would include the small calcaneal 
enthesophye of the left ankle.  She does have bilateral ankle 
pain and this increases with standing or walking.  As noted 
above in specific motion studies, she has some demonstrated 
mild to moderate limitation of motion in both ankles, and 
perhaps more importantly, it has been determined that the 
ankle problems render an overall more often than not moderate 
impact on virtually all daily functions.  Accordingly, the 
Board finds that her clinical findings, though not 
unequivocal in nature, are in equipoise which in turn raises 
a doubt as to whether they are comparable to and more nearly 
approximate the criteria for overall moderate functional 
impairment of each ankle, and a 10 percent rating is assigned 
as a result.  She is also entitled to a separation of the 
ankles into two separate entries for purposes of rating and 
tracking in the future.  And although the symptoms have 
mildly vacillated from time to time, the Board finds that 
they have remained sufficiently stable during the entire 
appellate period as to not require staging.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to her back and ankle 
disabilities.  There is no evidence that the service-
connected disabilities present an unusual or exceptional 
disability picture.  The Board finds that the veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1). Therefore, the Board concludes that the question 
of an extra-schedular rating has not been raised, and need 
not be further herein addressed. Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for low back strain 
with arthritis is denied.

An initial increased evaluation in excess of 10 percent for 
cervical spine strain/sprain is denied.

An initial increased evaluation of 10 percent each for 
bilateral ankle sprain/strain is granted subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


